Exhibit 99.1 NEWS RELEASE #17-02 CARBO® Announces Fourth Quarter and Fiscal Year 2016 Results Conference Call Scheduled for Today, 10:30 a.m. Central Time • Revenue for the fourth quarter of 2016 increased 44% sequentially. • Ceramic sales volumes for the fourth quarter of 2016 increased 41% sequentially. • Recently signed long-term commercial agreements with two of our largest customers. • Quarterly revenues of $29.1 million, with GAAP net loss of $15.2 million, or a loss of $0.57 per share. • GAAP net loss included $7.3 million, or $0.28 per share, of after-tax costs associated with slowing and idling production and $0.7 million, or $0.03 per share, of after-tax charges.
